DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Claims 1-10 of U.S. Application No. 16/226160 filed on 12/19/2018 have been examined.

Applicant's amendments and remarks filed 02/09/2021. Claims 1-10 have been amended.. Claims 1-10 were examined.

Office Action is in response to the Applicant's amendments and remarks filed08/09/2021. Claims 1, 7, 9 and 10 have been amended. Claims 1-10 are presently pending and are presented for examination.

  Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 08/09/2021 has been entered.

Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 101: Applicant’s amendments with respect to claims 1-10 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 101 to claims 1-10 have been withdrawn.


Allowable Subject Matter
Claims 1-10 are allowed over the prior art of record.
As per claim 1-10 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest: 	The prior art fails to explicitly teach an information processing apparatus comprising an in-vehicle device mounted on a vehicle, the in-vehicle device including a display device and a processor, wherein the in-vehicle device is configured to divide a map into a plurality of areas such that a plurality of mesh areas within the map are formed, receive, from the display device that is touch enabled, a point designated by a user on the map displayed on the display device, specify a mesh area of the plurality of mesh areas for acquiring weather information based on the point, the mesh area including the point designated by the user on the map, output, on the display device, weather information of the point designated by the user on the map, display a travel route along which the vehicle travels on the map of the display device, determine whether the point designated by the user is within a predetermined range from the travel route, and in a case where the travel route is not included in the mesh area including the point designated by the user on the map among the plurality of areas obtained by dividing the map and the processor determines that the point designated by the user is within [[a]]the predetermined range from the travel route, output, on the display device, the weather information of a mesh area closest to the point designated by the user among the plurality of mesh areas including the travel route.
Claims 2-8 depend from claim 1, therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668